Citation Nr: 1610664	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation ("DIC") under 38 U.S.C.A. § 1318.
 
2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1987 to August 1987 and from June 1988 to December 1989.  Pursuant to a Court Order from January 2001, the Veteran legally changed his name as indicated in the caption of this decision.  He passed away on December 27, 2007.  The Appellant asserts that she is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a July 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee.  A notice of disagreement was received in July 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in January 2010. 

This case was previously before the Board in February 2012 and remanded for the scheduling of a BVA Travel Board hearing.  Thereafter, the Appellant testified before the Board in July 2012.  A transcript of that hearing is of record.  Upon recertification, the Board remanded the appeal once more for additional development in September 2012.  The subsequent development has been completed; and the case has been returned to the Board for further review.    



For the record, this appeal was processed using a paper file, in addition to electronic records via the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.


REMAND

The Appellant appeared and testified at a Board hearing held at the RO before a Veterans Law Judge in July 2012.  A transcript of that proceeding is of record and has been associated with the claims file.  Since that hearing, the Veterans Law Judge who conducted the July 2012 hearing retired.  The Appellant was informed in a January 2016 letter that she could be afforded a new hearing under 38 U.S.C.A. 
§ 7107 (c); 38 C.F.R. § 20.707.  In the same month, the Appellant submitted a request for a Board video teleconference hearing at her local RO.  Thus, the case should be remanded to give the Appellant the opportunity to testify at a new hearing.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Appellant for a Board video teleconference hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Appellant and her representative.  After a hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




